Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT

                                     No. 04-13-00464-CV

                                        Mark DAVIS,
                                         Appellant

                                              v.

          MIDDLE BOSQUE PARTNERS, LP and Highland Coryell Ranch, LLC,
                              Appellees

                 From the 13th Judicial District Court, Navarro County, Texas
                               Trial Court No. D12-21464-CV
                     Honorable James E. Lagomarsino, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED for further proceedings. It is ORDERED that
appellant, Mark Davis, recover his costs of this appeal from appellees, Middle Bosque Partners,
LP and Highland Coryell Ranch, LLC.

       SIGNED April 9, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice